DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 08/17/2021 have been entered. Claims 1 and 3-16 remain pending in the application. Applicant amendments to the drawings overcome the previous drawing objection, and amendments to claim 10 overcome the previous 112(b) rejection set forth in the Office Action mailed 05/19/2021. The drawing objection and 112(b) rejection are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) in view of Vetcha (WO-2007/087449-A2).
Regarding claim 1, Gilbert teaches a fluid dispenser (Figure 3) comprising: 
a fluid ejector (droplet ejection nozzle 23) to eject a first fluid in a particular direction, wherein the fluid ejector (23) comprises a chamber (sample chamber 21) for receiving the first fluid ([0026]; Figure 3); and 

	As recited by paragraph [0031], “… the filling nozzle 22 extends a predetermined distance beyond the ejection nozzle 23. In this manner, the tip 13 can be loaded with a predetermined amount of liquid sample by immersing only the filling nozzle, without requiring immersion and possible contamination of the ejection nozzle as well.” It is seen in Figure 3 that both the droplet ejection nozzle (fluid ejector) and the capillary pick up (filling channel 20) extend in a downward direction, which is the particular direction. No reference number has been provided for the structure that forms the outer walls of the channel 20, but it is understood that the channel 20 is a tube, and that the structure as a whole (channel 20 and surrounding structure) is the capillary pick up. Therefore, for examination, when referencing the capillary pick up or the tube it will be referenced using channel 20. 
	Gilbert does not teach wherein the tube has a tapering interior that tapers from the mouth to the chamber of the fluid ejector.
	In the analogous art of fluid transfer and printing devices, Vetcha teaches a printing and transfer pin 100 with a printing tip section 104. 

	Regarding claim 5, modified Gilbert teaches wherein the mouth (22) has a diameter of less than or equal to twice a capillary length of fluid to be ejected by the fluid ejector (23). 
As it is understood, the filling channel 20 (capillary pick up) is a tube. As seen in Figure 3 of Gilbert, the length of the filling channel 20 (capillary pick up) is denoted by the arrows D. It is understood that the intake port 22 (mouth) is less than twice the length of the filling channel 20 (capillary pick up), where the length of filling channel 20 (capillary pick up) determines the capillary length of fluid to be ejected. 
Regarding claim 6, modified Gilbert teaches wherein the mouth (22) has a diameter of less than or equal to 6 mm. 
As stated by paragraph [0022] of Gilbert, the pin 11 has a tip 13 with a diameter of about one millimeter. As the tip 13 has a diameter of about one millimeter, it is understood that as Figure 3 is a detailed view of tip 13 the intake port 22 (mouth) will have a diameter of at least one millimeter or less. 
Regarding claim 7, modified Gilbert further teaches a microfluidic die (silicon substrate  30) that includes the fluid ejector (23), wherein the fluid ejector (23) is configured to dispense individual volumes of less than or equal to a nanoliter (Gilbert; [0032], Figure 4).


Regarding claim 13, Gilbert teaches a method for dispensing fluid with a fluid dispenser (Figure 3), the method comprising: 
wicking a first fluid into a mouth (22) of a capillary pick up (20) projected in a particular direction; and 
selectively ejecting the first fluid with the fluid ejector (23) in the particular direction.
As stated by paragraph [0012], the method of dispensing a liquid sample comprises providing a droplet dispensing system with a pin having a tip, where the channel of the tip is filled with a volume of liquid sample, where the channel is attached to a sample chamber with an ejection nozzle and actuator for effecting droplet formation where the actuator is activated to produce the droplet.  
While Gilbert does teach a filling channel 20 (capillary pick up/tube) for wicking fluid and a chamber (21) of a fluid ejector (23), Gilbert does not teach where the tube has a tapering interior. 
In the analogous art of fluid transfer and printing devices, Vetcha teaches a printing and transfer pin 100 with a printing tip section 104.

It is understood that therefore, the intake port 22 (mouth) will taper as it travels upwards towards the sample chamber 21.
Regarding claim 14, modified Gilbert teaches the method of claim 13. Modified Gilbert further teaches wherein the first fluid is ejected with individual volumes less than or equal to one nanoliter. 
As it is understood from Gilbert, the dispensing pin 11 and tip 13 are mounted on holder 12, where tip 13 has the ejection nozzle 23 (fluid ejector). Further, as stated by paragraph [0030] of Gilbert, the nozzle of the ejection port 25 has a diameter of between thirty to fifty microns, resulting in a droplet having a volume of about thirty-five picoliters.

Regarding claim 15, Gilbert teaches a fluid dispenser (Figure 3) comprising: 
a microfluidic die (30) comprising a fluid ejector (23) to eject a first fluid, wherein the fluid ejector (23) comprises a chamber (21) for receiving the first fluid; and 
a capillary pick up tube (20) to wick the first fluid into the fluid dispenser (Figure 3) and to the fluid ejector (23) with capillary action, the capillary pick up tube (20) comprising: 

As stated by paragraph [0022], the pin 11 has a tip 13 with a diameter of about one millimeter. As the tip 13 has a diameter of about one millimeter, it is understood that as Figure 3 is a detailed view of tip 13 the intake port 22 (mouth) will have a diameter of at least one millimeter or less.
Gilbert does not teach where the capillary pick up tube (20) has an interior that tapers from the mouth to the chamber.
In the analogous art of fluid transfer and printing devices, Vetcha teaches a printing and transfer pin 100 with a printing tip section 104.
Specifically, Vetcha teaches factors affecting passive fluid flow. As stated by paragraph [0053], liquid retreats up the shaft in the direction of the taper as fluid is withdrawn from the print tip (Figure 8C). It would have been obvious to one skilled in the art to modify the intake port 22 of Gilbert such that there is a taper as seen in Figure 8C such that the liquid will retreat upwards ([0053] of Vetcha).
	It is understood that therefore, the intake port 22 (mouth) will taper as it travels upwards towards the sample chamber 21. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) and Vetcha (WO-2007/087449-A2) as applied to claim 1 above and in further view of Urano (US-2009/0202392-A1). 
Regarding claim 3, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert does not teach wherein the mouth includes at least one exterior surface having a fluid phobic material to inhibit adsorption of fluid along the mouth. 
In the same problem solving area of pipette tips that uptake and dispense liquid, Urano teaches a pipette tip with a water repellent coating (Urano; abstract, [0004]). 
Specifically, Urano teaches a pipette tip 1 with an end portion 5 with an intake/dispense port 11 and an internal hole 6 running through the pipette tip from insertion opening 10 to fitting portion 2 ([0022] and Figure 1). Urano describes a liquid running-up phenomenon in which a liquid sample may remain on the surface of the outer wall of the plastic pipette tip, which liquid sample runs up along the outer wall of the pipette tip ([0007]). Urano teaches that the outer surface of the pipette tip 1, at least the outer surface of the end portion 5, are subjected to a water repellent treatment ([0032]). 
It would have been obvious to one skilled in the art to modify the device of modified Gilbert such that the surface of the intake port (mouth) is coated with the water repellent coating as taught by Urano because Urano teaches that a pipette tip with a water repellent coating eliminates the liquid running-up phenomenon and can reliably dispense liquid samples (Urano; [0011], [0012]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) and Vetcha (WO-2007/087449-A2) as applied to claim 1 above and in further view of Magnusson (US-2016/0193601-A1).
Regarding claim 4, modified Gilbert teaches the fluid dispenser of claim 1, where modified Gilbert teaches where a filling channel 20 (capillary tube) will have a tapering interior. Modified Gilbert does not teach where the interior is hydrophilic. 
In the analogous art of capillary micropipettes, Magnusson teaches a capillary tube with a hydrophilic interior surface. 
Specifically, Magnusson teaches where a capillary tube 90 may be coated with a hydrophilic polymer ([0059]). It would have been obvious to one skilled in the art to modify the filling channel (capillary tube) of Gilbert and Vetcha such that the interior is hydrophilic, as a hydrophilic surface in a tube will draw liquid upwards ([0053] of Vetcha). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) and Vetcha (WO-2007/087449-A2) as applied to claim 7 above and in further view of Yamazaki (US-2004/0258569-A1).
Regarding claim 8, modified Gilbert teaches the fluid dispenser of claim 7. While Gilbert teaches where a droplet is dispensed from sample chamber 21 via actuator 24 ([0028] and Figure 3) and that the actuator may be a thermoelectric actuator to form and eject a droplet from the ejection nozzle, Gilbert is not specific in regards to the thermoelectric actuator. 
	In the analogous art of liquid ejection, Yamazaki teaches where a heat generating element 206 has a thin-film resistor and electrode for applying a voltage to the thin-film resistor ([0040]). When a pulse is applied to the thin-film resistor, the increase in temperature causes boiling. The bubble expands abruptly which causes the liquid to be forced out of the ejection orifice 205 ([0040]). 
.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) and Vetcha (WO-2007/087449-A2). 
	Regarding claim 9, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert further teaches a second fluid ejector to eject the first fluid in the particular direction, wherein the capillary pick up (20) supplies the first fluid to the second fluid ejector. 
As stated by paragraph [0026] of Gilbert, the dispensing pin 11 may include a plurality of sample chambers 21 formed in the tip (not shown). It is understood that multiple sample chambers 21 would include their respective ejection ports 25 formed in the ejection nozzle 23, as well as multiple actuators 24 to facilitate droplet formation and ejection. It would have been obvious to one skilled in the art to modify the device of modified Gilbert such that it has multiple sample chambers 21, as the duplication of parts does not have patentable significance unless new and unexpected results are produced, see MPEP 2144.04 VI.B.
Regarding claim 10, modified Gilbert teaches the dispenser of claim 1. Modified Gilbert further teaches:

a second capillary pick up to wick the second fluid to the second fluid ejector with capillary action, the second capillary pick up projecting beyond the second fluid ejector in the particular direction.
As seen in alternative embodiment Figure 2 of Gilbert, there may be an array 110 of dispensing pins 11 arranged in a holder 120 ([0024]). As it is understood, each pin 11 will have a tip 13, where each tip 13 will have a respective filling channel 20 and an ejection nozzle 23. It is stated by paragraph [0024] that the array 110 of dispensing pins 11 arranged in holder 120 allows for simultaneous formation and dispensing of a plurality of samples, where each pin may be individually controlled. 
	Note: these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Gilbert and the apparatus of modified Gilbert is capable of ejecting a second fluid different from the first fluid. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Gilbert (see MPEP §2114).
	Regarding claim 11, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert further teaches a second capillary pick up to wick the first fluid to the fluid ejector with capillary action, the second capillary pick up projecting beyond the fluid ejector in the particular direction. 
As seen in the alternative embodiment of Gilbert, Figure 5 shows a droplet dispensing system 40. The mechanism has two movable pins 41 and 42 that form a filling channel 43 and .

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) and Vetcha (WO-2007/087449-A2) as applied to claim 1 above and in further view of Lemmo (US-2003/0215957-A1). 
Regarding claim 9, if it is determined that modified Gilbert does not teach a second fluid ejector to eject fluid in the direction, wherein the capillary pick up supplies fluid to the second fluid ejector, in the analogous art of liquid dispensing systems, Lemmo teaches a multi-channel dispensing system. 
Specifically, Lemmo teaches a multi-channel dispensing system 10, where a multi-channel manifold 18 is coupled to a plurality of dispensers 12a-12h with a reservoir 16 ([0050] and Figure 4). The reservoir 16 has a siphon tube 17 extending downward into the reservoir 16 ([0055] and Figure 4). Each of the dispensers 12a-12h are supplied by the single siphon tube 17 via the multi-channel manifold 18. Gilbert does state that there may be a plurality of sample chambers 21 formed in the tip of the pin 13 ([0026] of Gilbert). As stated by paragraph [0007] of Lemmo, when dispensing the same reagent at multiple locations, multiple individual . 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) and Vetcha (WO-2007/087449-A2) as applied to claim 1 above, and in further view of Richmond (US-2012/0028240-A1). 
Regarding claim 12, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert teaches a cleaning fluid reservoir to enable the capillary pick up (20) to draw up a cleaning fluid (Gilbert; [0039]). 
As stated by paragraph [0039] of Gilbert, the droplet dispensing system allows for a cleaning solution to be flushed through the system. [0039] states that the pin is dipped into a reservoir of cleaning system, and the actuator is activated to flush the cleaning solution through the filling channel (20) and sample chamber (21) and out through the ejection nozzle (23). However Gilbert does not teach a waste region to receive the cleaning fluid ejected from the fluid ejector. 
In the same problem solving area of cleaning pins that have been used for picking up and dispensing, Richmond teaches a cleaning station for pins (Richmond; [0033], [0037], Figure 1). 
Specifically, Richmond teaches a washing and drying station 2, where the washing station has first and second baths 4 and 6 on a main bed 10 ([0030, [0037], and Figure 1). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a waste chute), and that in combination, each element merely would have performed the same function as it did separately (i.e., picking up and dispensing of fluid), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the droplet dispensing system with a cleaning solution of reference Gilbert with the waste chute of reference Richmond, since the result would have been predictable.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2), and Richmond (US-2012/0028240-A1) as applied to claim 12 above, and in further view of Overbeck (US-2004/0126895-A1). 
Regarding claim 16, modified Gilbert teaches the fluid dispenser of claim 12. Modified Gilbert does not teach wherein the cleaner further comprises a wiping pad. 
In the same problem solving area of fluid dispensing with pins, Overbeck teaches a cleaning and drying station for pins (Overbeck; abstract, [0185])
Specifically, Overbeck teaches where an array of pins and rings are held over a vessel of water for cleaning, where blotting paper or a cellulose sponge is provided for drying ([0234]). It is understood that the blotting paper or cellulose sponge are wiping pads. It would have been obvious to one skilled in the art to modify the device of modified Gilbert such that it has the blotting paper taught by Overbeck because Overbeck teaches that with the blotting paper it provides substantially dry devices for the next fill and deposit cycle (Overbeck; [0236]). 

Response to Arguments
Applicant’s arguments, see page 8 of 15, filed 08/17/2021, with respect to the rejection(s) of claim(s) 1 and 5-7 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gilbert (US-2005/0036920-A1) and Vetcha (WO-2007/087449-A1).

Secondly, applicant argues that Vetcha states “[w]when the channel tapers toward the tip FIG. 8C right all of the print fluid can be printed but when the taper is in the opposite direction FIG. 8C left, the liquid retreats up the shaft in the direction of the taper as the print fluid is withdrawn from the print tip and the pin concomitantly ceases to print.” Vetcha [0053]. 
In the annotated Figure 3 provided below the area marked off with the circle is the capillary pick up (channel 20 and intake port 22), and the area marked off with a rectangle is the droplet ejection nozzle. Examiner has used reference Vetcha to modify the interior of channel 20 such that it has a tapering interior. It is understood that fluid will be taken up from this point, and that fluid will be ejected from the fluid ejector 23. Therefore Applicant’s argument that the tapering causes the pin to be inoperable is not persuasive, as the part that is ejecting the fluid is not the area that was modified. 
The same arguments follow regarding claims 13 and 15. 

    PNG
    media_image1.png
    334
    293
    media_image1.png
    Greyscale

Applicant’s arguments, see page 14 of 15, filed 08/17/2021, with respect to the rejection(s) of claim(s) 12 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A1), and Richmond (US-2012/0028240-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796